Citation Nr: 9925505	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for residuals of a 
fracture of the coccyx.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to April 
1988, and from January 1991 to December 1991.  He also served 
on inactive duty training from April 1983 to September 1983.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1995 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 1998 and December 1998, 
these claims were remanded by the Board in order to 
accomplish additional development of the evidence.


FINDINGS OF FACT

1.  A left shoulder disability was not shown in service.

2.  A etiological nexus between the veteran's low back 
disorder and the low back problems manifested during service 
is not demonstrated. 

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for residuals of a 
fracture of the coccyx has been developed.

4.  A fracture of the coccyx was incurred prior to the 
veteran's service.

5.  Residuals of a fracture of the coccyx did not increase in 
severity during service.



CONCLUSIONS OF LAW

1.  A claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A claim for service connection for low back strain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Residuals of a fracture of the coccyx were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Shoulder Disability and for 
Low Back Strain

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  

In the instant case, the clinical evidence does not 
demonstrate that a left shoulder disability was manifested 
during the veteran's period of service, nor does it 

demonstrate that any post-service left shoulder disability is 
related to such service.  See 38 C.F.R. § 3.303(d) (1998).  
Likewise, the evidence does not demonstrate that the 
veteran's current low back disorder, classified on VA 
examination as residuals of a back injury, is related to the 
low back problems for which he was accorded treatment during 
service.  Since service connection cannot be granted for a 
disability that was not present during service, or for a 
disability that is not shown to be related to, or otherwise 
have an established nexus to, service, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See Caluza, supra.  

With regard to the veteran's claim for service connection for 
a left shoulder disability, it must be noted that his service 
medical records are devoid of evidence that any such 
disability was manifested during his periods of service.  The 
reports of the medical examinations conducted in conjunction 
with separations from service in 1988 and 1991 show that his 
upper extremities were clinically evaluated as normal on each 
occasion; concomitantly, neither examination report cites the 
presence of any left shoulder problems, or history thereof.  
In addition, a report of medical history prepared by the 
veteran in May 1988, pursuant to his Reserve enlistment, 
shows that, while he indicated that he had, or once had, 
broken bones, there is no reference to any left shoulder 
problems.

The medical evidence, in fact, first shows the presence of a 
left shoulder problem in June 1995, at which time residuals 
of bilateral shoulder injuries were noted.  While this report 
shows that he gave a history of shoulder injuries, it must be 
emphasized that neither this report, nor any other medical 
record, indicates that the left shoulder injury residuals 
noted in June 1995 had been manifested prior to that date, or 
that the presence of these injury residuals at that time was 
related to service.

With regard to the veteran's claim for service connection for 
low back strain, the Board recognizes that his service 
medical records show that he was accorded intermittent 
treatment for low back complaints subsequent to an October 
1986 

motor vehicle accident.  A July 1987 service treatment record 
shows that he complained of episodic low back spasms; an 
assessment of chronic back pain was proffered.  However, the 
report of the medical examination conducted pursuant to his 
separation from service in 1988 shows that his spine was 
clinically evaluated as normal, and notes a history of low 
back pain, "resolved."  The report of his Reserve enlistment 
examination, dated in May 1988, similarly indicates that his 
spine was clinically evaluated as normal, and does not cite 
any low back problems.  The report of the examination 
conducted in accordance with his separation from his most 
recent period of service, dated in December 1991, again shows 
that his spine was clinically evaluated as normal, and does 
not indicate that any low back problems were identified at 
that time, or that any history of such problems was noted.

The medical evidence next shows the presence of a low back 
disorder in December 1994; a private treatment record dated 
in that month indicates a finding of "lumbar sprain/strain," 
and notes that the veteran related that he had fallen the 
previous day.  Although the report of the VA examination 
conducted in June 1995 indicates impressions to include 
intermittently symptomatic residuals of a back injury, it 
must be pointed out that the medical record is devoid of 
clinical findings whereby the back problems noted in December 
1994 and thereafter have been etiologically related to those 
noted in service in 1986 and 1987; that is, the evidence does 
not demonstrate that the nexus requirement stipulated in 
Caluza has been satisfied.  In fact, while the Board is 
precluded from drawing medical conclusions on its own, it 
must nonetheless point out that the service medical records 
dated after July 1987 do not reflect the presence of a low 
back disability, and that, when seeking treatment in December 
1994, the veteran indicated that his back problems were 
related to a recent fall.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of an inservice disability, or evidence that a 
current disability is related to service in that there is a 
nexus between a current disability and service.  In the case 
at hand, the Board must therefore conclude that the veteran 
has not submitted evidence sufficient to justify a 

belief by a fair and impartial individual at this time that 
service connection for either a left shoulder disability or 
low back strain could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claims are not 
well grounded and are therefore denied, in accordance with 
the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for a 
left shoulder disability and for low back strain, at any 
time.

II.  Service Connection for Residuals of a Fracture of the 
Coccyx

The Board initially finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him in the 
development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), is satisfied.  The Board notes, in 
that regard, that it unsuccessfully sought, by means of two 
Remand decisions, to secure records to which the veteran 
referred in the course of his claim, and that it appears that 
no such records are in fact available.


Governing regulations stipulate that a veteran is presumed to 
be in sound condition when entering service, other than as 
noted at the time of the service entrance medical 
examination; see 38 C.F.R. § 3.304 (b) (1998).  In the 
instant case, neither the report of the medical examination 
conducted in conjunction with the veteran's entrance into 
service in 1983, nor service medical records dated prior to 
October 1986, indicate the presence of residuals of a coccyx 
fracture, or history thereof.  However, the veteran, in 
conjunction with seeking medical treatment in October 1986, 
indicated that he had a "[p]re-military" history of a coccyx 
fracture.  He has furnished VA with a similar history, to the 
effect that he injured his coccyx at age 11, in the course of 
this appeal.  The Board finds that this constitutes clear and 
unmistakable evidence that coccyx fracture residuals had been 
manifested prior to his entrance into service in 1983.  See 
38 C.F.R. § 3.304(b) (1998).  The question before the Board, 
therefore, is whether pre-existing coccyx fracture residuals 
increased in severity during service, so that service 
connection based on inservice aggravation of that disability 
could be granted.

The Board finds that this question must be answered in the 
negative.  While service medical records dated in 1986 and 
1987 show low back complaints that were attributed, in part, 
to a coccyx injury, it must be emphasized that service 
medical records dated thereafter, to include reports of 
separation examinations conducted in 1988 and 1991, do not 
show the presence of any medical problems that were 
attributed to a fracture of the coccyx.  Likewise, the 
medical evidence dated subsequent to 1991, which consists of 
private treatment records dated in December 1994 and the 
report of a VA examination conducted in June 1995, does not 
show that any medical disorders were found to represent 
inservice aggravation of the preservice coccyx fracture.  In 
the absence of any such clinical evidence, the Board must 
conclude that the complaints noted in 1986 and 1987 reflect 
an acute exacerbation of preservice residuals, and, in view 
of the absence of evidence dated thereafter pertaining to 
coccyx impairment, that this acute exacerbation was resolved 
without residuals.  See 38 C.F.R. § 3.303(b) (1998).


In brief, the evidence does not demonstrate that the 
veteran's coccyx fracture residuals, which are shown to have 
pre-existed his entrance into service, increased in severity 
therein; that is, the preponderance of the evidence is 
against the veteran's claim.  Service connection for coccyx 
fracture residuals must accordingly be denied.


ORDER

A claim for service connection for a left shoulder disability 
is not well grounded, and is accordingly denied.  A claim for 
service connection for low back strain is not well grounded, 
and is accordingly denied.  Service connection for residuals 
of a fracture of the coccyx is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

